OPINION
By THE COURT:
Plaintiff-appellant applies for an extension of time of 30 days in which to file her assignment of errors, briefs and bill of exceptions, for the reason that the bill of exceptions and transcript of testimony was not available to counsel until September 25, 1954.
The time within which the appellant should file her bill of exceptions under §2321.05 R. C. has elapsed. The requirement of the statute is mandatory. We have no power to waive the requirement. Hornbeck and Adams, 1941 Supplement Trial and Appellate Practice in Ohio, Page 54 and many cases there cited, most of which are from this court.
The application must be denied.
WISEMAN, PJ, MILLER and HORNBECK, JJ, concur.